Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application 16/893,462 filed 6/5/2020 has been examined.
In this Office Action, claims 1-20 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
augmenting a design document with design element location and type information.
The limitation of augmenting a design document with design element location and type information, as drafted, is a process that, under its broadest reasonable interpretation,
covers performance of the limitation in the mind but for the recitation of generic computer
components. That is, other than reciting a computer-implemented method, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the generic “computer” language, augmenting in the context of this claim encompasses the user manually determining generic “augmentations” for a design document using generic type/location information.
Similarly, the limitation of receiving; detecting; determining; and determining, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the generic computer language, receiving; detecting; determining; and determining in the context of this claim encompasses the user manually generating a listing of generic location and type data based on generic “detecting” operations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment,
opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
augmenting design data with location/type data is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using databases to perform both the receiving; detecting; determining; and determining and augmenting steps. The computer in both steps is recited at a
high level of generality (i.e., as a generic processor performing a generic computer function of
augmenting design data) such that it amounts no more than mere instructions to apply the
exception using a generic computer component. Accordingly, this additional element does not
integrate the abstract idea into a practical application because it does not impose any
meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computer to perform
both the receiving; detecting; determining; and determining and augmenting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an
inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-10 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-10 are also directed towards
nonstatutory subject matter.

As per independent claims 11 and 16, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
system/medium described in independent claims 11 and 16 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 12-15 and 17-20 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 12-15 and 17-20 are also
directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 11, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morariu et al., US Pub. No. 2020/0175095A1.

As to claim 1, (and substantially similar claim 11 and claim 16)  Morariu discloses:
a computer-implemented method for automatically detecting a design
element in a design document, 
(Morariu [0027] The input electronic document 120 is processed by an object recognition engine 112 and a machine-learning object-detection model 110.
See also [0024] As used herein, the term "object" is used to refer to properties or components of an electronic document such as text, lines of text, paragraph, images, tables, metadata, or
similar properties. In some embodiments, objects are page segmentation elements that describe the visual content of a page in an electronic document)

the method comprising:
receiving a design document; and
(Morariu [0025] Referring now to the drawings, FIG. 1 depicts a computing environment in which an electronic document processing application receives an input document; 
[0027] The input electronic document 120 is processed by an object recognition engine 112 and a machine-learning object-detection model 110.)

generating an enhanced design document based on the received design document
(Morariu [0025] Referring now to the drawings, FIG. 1 depicts a computing environment in which an electronic document processing application receives an input document and generates
a tagged electronic document)
by:

detecting, using a trained machine learning model, one or more design elements in the design document;
(Morariu [0027] The input electronic document 120 is processed by an object recognition engine 112 and a machine-learning object-detection model 110. )

determining a location associated with each of the detected one or more design elements;
(Morariu [0032] The object recognition engine 112 stores the coordinates and object type for each region after the object recognition rule has been performed; 
See also [0033] Thus, a value of"l" in the feature map for an index (h1 , w 1 , d1), indicates that, at a location of the input electronic document 120 represented by position (hi, w 1), the object type corresponding to d1 ( e.g., "paragraph") was detected.;
See also [0064] The fusion deep learning module 114 computes the correct tag for a location in the electronic document (h, w) by analyzing the object and attribute data in the dimension WA-)

determining a type associated with each of the detected one or more design elements; and
(Morariu [0032] The object recognition engine 112 stores the coordinates and object type for each region after the object recognition rule has been performed)

augmenting the design document 
(Morariu [0032] The object recognition engine 112 stores the coordinates and object type for each region after the object recognition rule has been performed;
Ses also [0025] Referring now to the drawings, FIG. 1 depicts a computing environment in which an electronic document processing application receives an input document and generates
a tagged electronic document.;)
with the determined location and type of each of the detected one or more design elements
(Morariu [0032] and [0033] The object recognition engine 112 generates the feature map for this example by setting the values of a rule feature map at each index (h, w, d) of the rule feature map with shape (H 0 R, W oR, D0 R) such that the rule feature map represents;
and  [0054] At block 208, the process 200 involves computing tags by applying a fusion deep learning model to the feature maps and the heat maps.- [0057] The electronic document processing application 102 generates tagged electronic document 122 by applying various tags that have been computed by the fusion deep learning module 114. ).
It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply document object recognition for element detection as taught by Morariu since it was known in the art that document processing systems provide improvements to object recognition and tagging by using an expert system combined with a machine learning approach where generating feature maps with user-defined rules enables the results of the user-defined rules to be provided to external processes (e.g., a deep learning model) and accordingly, the feature maps generated from rule-based techniques can be provided as inputs to a fusion deep learning model to achieve improved accuracy in generating a tagged electronic
document from an input electronic document. (Morariu [0020]).

As to claim 3, Morariu discloses the computer-implemented method of claim 1, wherein the trained machine learning model is a convolutional neural network model (Morariu [0040] The object recognition engine 112 and the machine-learning object-detection model 110 provide the feature map and the heat map, respectively, to a fusion deep learning module 114, which can execute one or more processes that apply a fusion deep learning model, such as a convolutional neural network. ).


Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Claims 2, 5, 10, 12, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morariu et al., US Pub. No. 2020/0175095 A1, in view of Meyers et al., US Pub. No. 2020/0265121.

As to claim 2, Morariu does not disclose:
receiving a user input;
determining one or more design elements in the enhanced design document
based on the received user input; and
displaying information associated with the determined one or more design
elements based on the enhanced design document;

However, Meyers discloses:
The computer-implemented method of claim 1, further comprising:
receiving a user input;
(Meyers [0142] In some implementations, for instance, the computing device may receive an
indication from the user requesting the creation of a dimension view, such as the push of a button or the selection of a menu command. However, other ways to commence the
process are possible as well.; see also [0145] In one implementation of this, the computing device receives an indication that the two-dimensional plane is in the desired location, by, for instance, receiving a user input, such as a tap or mouse click.)

determining one or more design elements in the enhanced design document
based on the received user input;
(Meyers [0142] In some implementations, for instance, the computing device may receive an
indication from the user requesting the creation of a dimension view, such as the push of a button or the selection of a menu command. However, other ways to commence the
process are possible as well.
[0143] Once the process is commenced, the process generally involves the following operations: (i) at block 1102, the computing device receives a user input identifying an
area of interest that includes at least one mesh, (ii) at block 1104, the computing device identifies from among the meshes in the BIM file a subset of meshes that intersect with
the area of interest, (iii) at block 1106, the computing device determines the portions of the meshes that intersect with the area of interest, and (iv) at block 1108, the computing device
generates a two-dimensional drawing including a display of relevant dimensioning information based on the determined portions. Each of these operations will now be discussed in
further detail.;
see also [0141] The disclosed software tool improves upon this existing approach for deriving dimensioning information, by enabling a computing device to carry out a process that uses
a BIM file and a custom area of interest defined by using a three-dimensional BIM view to generate a custom two dimensional view containing dimensioning information,
which may be referred to hereinafter as a dimension view. This process may take various forms.;)
and
displaying information associated with the determined one or more design
elements based on the enhanced design document
(Meyers [0143] Once the process is commenced, the process generally involves the following operations: (i) at block 1102, the computing device receives a user input identifying an
area of interest that includes at least one mesh, (ii) at block 1104, the computing device identifies from among the meshes in the BIM file a subset of meshes that intersect with
the area of interest, (iii) at block 1106, the computing device determines the portions of the meshes that intersect with the area of interest, and (iv) at block 1108, the computing device
generates a two-dimensional drawing including a display of relevant dimensioning information based on the determined portions. Each of these operations will now be discussed in
further detail.;
see also [0148] At block 1108, once the computing device determines the portions of each mesh that intersect with the area of interest, the computing device generates a two-dimensional
drawing based on these determined portions by drawing corresponding line segments onto a two-dimensional display and supplementing this two-dimensional display with relevant dimension information based on coordinates of the line segments.; see also [0149] The computing device may supplement the twodimensional drawing with dimension information in various ways. As one possibility, the computing device may identify any vertices present in the two-dimensional display (e.g., connection points formed between two different line segments
that share one endpoint).).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply generating two-dimensional custom drawings as taught by Meyers since it was known in the art that building information model (BIM) systems provide deriving dimensioning information, by enabling a computing device to carry out a process that uses
a BIM file and a custom area of interest defined by using a three-dimensional BIM view to generate a custom two dimensional view containing dimensioning information, which may be referred to hereinafter as a dimension view. (Meyers [0141]).

As to claim 5, Meyers discloses under the rationale above the computer-implemented method of claim 4, wherein the sample design elements and associated types are at least one of:
manually input by a user; 
(Meyers [0112] For instance, as one possibility, in response to receipt of a user input selecting one of the particular line segments of the two-dimensional drawing ( e.g., by a tap of one of the
lines on a touch-screen interface or by positioning a mouse cursor over a line and then clicking the mouse), the computing device may refer to the compiled dataset to determine with which mesh the particular line segment is associated; see also  [0142] In some implementations, for instance, the computing device may receive an indication from the user requesting the creation of a dimension view, such as the push of a button or the selection of a menu command. However, other ways to commence the process are possible as well.)
and
automatically extracted from an enhanced sample design document (Meyers [0112] the computing device may refer to the compiled dataset to determine with which mesh the particular line segment is associated. Once determined, the computing device may then display
some or all of the metadata associated with the determined mesh ( e.g., what material the physical element represented by the mesh is made of, where the physical element represented
by the mesh is located, and/or a part or model number of the physical element represented by the mesh);
see also [0114] The computing device may present additional information on the two-dimensional drawing as well, including dimension information, such as indications of the length
of particular line segments or the distance between two or more line segments. In another example, the computing device may add in labels for the particular line segments, such as "conference room wall" or "air register return." Other examples are possible as well.;
and [0134] It should be understood that such updates may also be added/reflected in the
underlying BIM file as well.).


As to claim 10, Meyers discloses under the rationale above the computer-implemented method of claim 2, wherein the user input comprises at least one of: one or more keywords, an image data element, a user selected design element in the design document, an Americans with Disabilities Act (ADA) validation request
(Meyers [0142] In some implementations, for instance, the computing device may receive an
indication from the user requesting the creation of a dimension view, such as the push of a
button or the selection of a menu command. However, other ways to commence the
process are possible as well.; see also [0145] In one implementation of this, the computing
device receives an indication that the two-dimensional plane is in the desired location, by, for
instance, receiving a user input, such as a tap or mouse click.;
[0143] Once the process is commenced, the process generally involves the following
operations: (i) at block 1102, the computing device receives a user input identifying an
area of interest that includes at least one mesh;
see also [0124] As such, the top-down two-dimensional drawing may be arranged such
that when the computing device receives a user input selecting one of the line segments of the top-down twodimensional drawing ( e.g., by a tap of one of the lines on a touch-screen interface or by positioning a mouse cursor over a line and then clicking the mouse)).

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.

Referring to claim 17, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 17.

Referring to claim 19, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 19.

Claims 4, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morariu et al., US Pub. No. 2020/0175095 A1, in view of Sarkisian et al., US Pub. No.: US 2020/0279364 A1. 

As to claim 4, Morariu does not disclose: wherein the trained machine learning model is trained using a library of sample design elements and associated types;

however, Sarkisian discloses the computer-implemented method of claim 1, wherein the trained machine learning model is trained using a library of sample design elements and
associated types (Sarkisian [0078] Preferably, different machine learning models have
been trained to identify different drawing components, such as different elements and views, and subcomponents, including dimension lines and weld symbols. Using optical character
recognition, the text associated with each component and subcomponent can be detected. In step 714 the machine learning tool for structures 208 receives the user's model selection and in step 716 the data is analyzed using those models.;
see also [0055] In step 106, the annotated data are used as inputs to train an existing neural network or other type of machine learning algorithm. 
see also [0122] Common Objects in Context (COCO) dataset: The COCO dataset is a large-scale object detection, segmentation, and captioning dataset. Some of the neural networks were initialized with the pre-trained weights from the COCO dataset in the development of
the presently disclosed machine learning tool for structures. The COCO dataset is available under the Creative Commons Attribution 4.0 License. See, http:// cocodataset.org.)

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply machine learning as taught by Sarkisian since it was known in the art that machine learning systems provide a machine learning tool for structures that can be used to (1) design structures, (2) verify construction and/or (3) assess damage due to deterioration, change of properties or a destructive event, among other things. machine learning can be incorporated into these processes to automate them, improve their efficiency and reduce error.(Sarkisian [0051]).

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 18, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 18.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morariu et al., US Pub. No. 2020/0175095 A1, in view of Gunderson et al., US Pub. No.: US 2013/0249906 A1.

As to claim 9, Morariu does not disclose:
wherein displaying the
information associated with the determined one or more design elements based on the
enhanced design document comprises at least one of:
highlighting the determined one or more design elements on the enhanced
design document; 
and
displaying a type associated with each of the determined one or more design
elements on the enhanced design document;

However, Gunderson discloses the computer-implemented method of claim 2, wherein displaying the
information associated with the determined one or more design elements based on the
enhanced design document comprises at least one of:
highlighting the determined one or more design elements on the enhanced
design document; 
(Gunderson [0045] The example GUI 38 shown in FIG. 4 includes a first display view 70 of the three-dimensional model 50. Byway of example, the first display view 70 is zoomed in on a particular feature of the three-dimensional model 50, and represents a projection thereof on to a first view plane from a particular view angle ( camera angle). Overlaid thereon is a first annotation 72, which is a two-dimensional rectangle that they serve to highlight a point on the three-dimensional model 50 requiring attention from the user. The first annotation 72 may
include text, which in the illustrated example reads "Wrong end connector." Instead of being part of the first annotation 72, the text may be its own separate annotation.;
See also [0044] The particular characteristics of the annotation may be defined by one or more parameters including dimensions, placement location, color, line thickness, fill patterns and colors, and others that are specific to the annotation type.)
and
displaying a type associated with each of the determined one or more design
elements on the enhanced design document
 (Gunderson [0046] The first annotation 72 may include text, which in the illustrated example reads "Wrong end connector." Instead of being part of the first annotation 72, the text may be its own separate annotation).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply highlighting as taught by Gunderson since it was known in the art that CAD systems can provide for particular characteristics of drawing annotations that may be defined by one or more parameters including dimensions, placement location, color, line thickness, fill patterns and colors, and others that are specific to the annotation type. (Gunderson [0044]).






Allowable Subject Matter
Claims 6-8 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). Note specifically the rejection above under 35 USC 101.



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        5/18/2022